Citation Nr: 1711878	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability to include low back strain and central disc protrusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1992 to November 1997.
This matter comes to the Board of Veterans Appeals (the Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran originally asserted disagreement with the denial of his claim for service connection based on a mental disability; however, the Veteran did not include this issue on his appeal to the Board.  Therefore, an appeal regarding mental disability has not been perfected and is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  "Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Where a preservice disability underwent an increase in severity in service, there is a presumption of aggravation; clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  The Court has held that temporary or intermittent flare-ups of a preexisting condition during service are not sufficient to be considered "aggravation in service" unless the underlying condition, as opposed to its symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran served in active duty from November 1992 to November 1997.  The Veteran's October 1992 enlistment examination is silent for any history or current back issues.  The Veteran denied any recurrent back pain and the examiner noted no abnormalities of the spine.  Service treatment records reflect that in July 1993, the Veteran reported that he had been in a motor vehicle accident in October 1991.  The Veteran reported that he did not have injuries from the accident but started having pain symptoms not long after the accident.  He reported that he experienced a short, sharp back pain when standing up.  A clinician diagnosed low back strain.  In August 1993, the Veteran again reported no direct trauma to the back but that he was experiencing pain after standing up too fast.  An X-ray was negative and a clinician diagnosed mechanical low back pain.  In a follow up in September 1993, an orthopedic physician performed a detailed examination, noted the negative X-ray and continued the diagnosis of mechanical back pain.  The physician ordered a course of physical therapy.  The Veteran continued his military duties as a photographer.  

The RO received the Veteran's claim for service connection for low back pain in July 2008.  In a statement dated in October 2008, the Veteran noted that he had experienced low back pain for some time.  In private medical records from October 2008, the Veteran sought treatment for pain in the middle and lower back indicating that the pain began in 1993, with gradual onset, but was getting worse.  A lumbar X-ray was performed and showed no significant radiographic abnormalities but a thoracic spine X-ray showed mild scoliosis, a developmental feature.  The attending physician diagnosed "sprain/strain" of the lumbar and thoracic regions.  Private treatment records indicate that the Veteran had another lumbar x-ray in March 2009 indicating that the vertebral body heights and disk spaces were maintained but there was facet hypertrophy and sclerosis.  No evidence of spondylolisthesis or spondylolysis.  

Although the Veteran's enlistment examination is silent for any history of back issues, the Veteran has repeatedly reported being in a motor vehicle accident, with back symptoms occurring shortly after the accident, before entering military service.  Moreover, back pathology was noted in the service treatment records potentially indicating an increase in severity.  Consequenty, in addition to the critical question as to whether the Veteran's current back disability is related to service, this evidence has raised the question as to whether the Veteran was physically sound upon entering service, or whether he had a pre-existing disability .  See 38 C.F.R. § 3.304(b) (2016).  Such questions are medical in nature and necessitate appropriate medical evidence to resolve them, including  specifically relevant medical opinions.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder to the examiner who conducted the April 2016 VA examination (or a suitable substitute if this individual is unavailable) for an addendum medical opinion on the nature and etiology of the Veteran's claimed low back disability.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on the following:

a. Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any low back disability preexisted active service.  

b. If so, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any preexisting low back disability WAS NOT aggravated (i.e., permanently worsened) during the Veteran's active service beyond the natural progression of the disease.  

c.  If it is not found clear and unmistakable that any diagnosed low back disability preexisted service and was not aggravated by service, then whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed low back disability is related to the Veteran's active duty service.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






